Citation Nr: 1546929	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-01 529	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 23, 1995 Board decision that awarded a 20 percent evaluation for osteochondritis dissecans of the left knee.

2.  Whether there was clear and unmistakable error (CUE) in a March 19, 2009 Board decision that awarded special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).

 (The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), entitlement to an effective date earlier than September 27, 2011 for the award of service connection for osteoarthritis of the right knee, entitlement to an initial disability rating in excess of 40 percent for loss of use of the left foot, and entitlement to special monthly compensation (SMC) at the "L 1/2" rate are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The moving party is a veteran who had active service from July 1982 to April 1991.

These matters come before the Board as original actions on the motions of the moving party to reverse or revise, on the basis of CUE, various Board decisions. The undersigned Veterans Law Judge (VLJ) did not participate in any of the previous Board decisions.  See 38 C.F.R. § 20.1405(a).

As for the claim involving osteochondritis dissecans of the left knee, in a February 1992 rating decision the RO awarded service connection for the disorder and assigned an initial 10 percent disability rating.  The Veteran perfected an appeal of the rating assigned.

In May 1995, the Board awarded an initial disability rating of 20 percent for osteochondritis dissecans of the left knee.

As for the claim involving SMC, in a January 2007 rating decision the RO denied the claim pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  The Veteran perfected an appeal of the denial.

In January 2009, the Veteran testified before a VLJ during a hearing in Washington, D.C. on the matters of entitlement to a TDIU and SMC.  A transcript of the hearing is also included in the electronic claims file.  

In March 2009, the Board denied entitlement to a TDIU and awarded entitlement to SMC for loss of use of the left foot pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  The Veteran appealed the TDIU claim to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal his award of SMC, and in an August 2010 Joint Motion for Remand (Joint Motion), the Court noted the parties' request to not disturb the Board s decision to the extent that it granted entitlement to SMC based on the loss of use of the left lower extremity.

In April 2009, the RO implemented the Board's March 2009 decision, and awarded SMC pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2), effective from October 26, 2005.

As indicated on the title page, the Veteran has another appeal before the Board.  Because the Board exercises original jurisdiction where reversal or revision of a previous Board decision due to CUE is requested, and because different representatives are involved, separate decisions are warranted.  See BVA Directive 8430, paragraph 14.  

As a matter of clarification, the Veteran has pursued various avenues of obtaining SMC at a higher rate.  In addition to the CUE claim addressed here, he has filed claims with the RO attempting to obtain the benefit sought.  In response, in a June 2013 rating decision, the RO found CUE in its April 2009 rating decision which implemented the Board's March 2009 award of SMC, to the extent that it had not assigned a diagnostic code for the loss of use of the left foot.  As such, the RO awarded service connection for loss of use of the left foot, and assigned a 40 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5167, effective October 26, 2005.  Additionally, in an October 2014 rating decision, the RO determined that the previously assigned level of SMC "K" for the loss of use of a foot was proper, and a higher level of SMC at the rate of "L 1/2"  was not warranted.  The Veteran filed a timely notice of disagreement (NOD) in response to both rating decisions, and these claims are being remanded by the Board in the separate decision mentioned above, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board has considered whether these remanded matters are intertwined with the CUE claim adjudicated here, but finds they are not.  The June 2013 rating decision involves the Veteran's request for a rating in excess of 40 percent for loss of use of the left foot.  As for the October 2014 decision, the RO essentially confirmed its award of SMC pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2) and denied SMC at the rate of "L 1/2."  These matters have no bearing on whether the Board committed CUE in its March 2009 analysis of the SMC claim.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 23, 1995 decision, the Board awarded a 20 percent evaluation for osteochondritis dissecans of the left knee.  The decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  There was a tenable basis for the Board's May 23, 1995 decision.

2.  In a March 19, 2009 decision, the Board awarded SMC pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  The decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  There was a tenable basis for the Board's March 19, 2009 decision.


CONCLUSIONS OF LAW

1.  The May 23, 1995 Board decision does not contain CUE. 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).



2.  The March 19, 2009 Board decision does not contain CUE. 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Analysis

Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7111(a) ; 38 C.F.R. § 20.1100(a).  All final Board decisions are subject to revision on the basis of CUE, unless the issue was decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b); see also Winsett v. Principi, 341 F.3d 1329, 1331-32   (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409(c) , a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard  v. Shinseki, 695 F.3d 1257   (Fed. Cir. 2012).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) . 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) . 

A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  See King v. Shinseki, 26 Vet. App. 433, 441   (2014).  Failure to consider a fact is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different if the fact would have been considered.  See id.    The standard is not whether it is reasonable to conclude that the outcome would have been different.  See id. at 442.

Examples of situations that are not CUE include (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) . 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411(a) . 




May 23, 1995 Board Decision

The Veteran asserts two arguments in support of his claim that the Board's May 23, 1995 decision was clearly and unmistakably erroneous.  First, he argues that the decision contains CUE for the Board's failure to assign separate ratings for his left knee disability, to include ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258, 5259, and 5260, 38 C.F.R. § 4.73, Diagnostic Codes 5312 and 5314, and for the scars associated with the disability.  See e.g., VBMS Entries July 29, 2013, May 29, 2015.

The relevant laws and regulations in effect in at the time of the May 1995 decision with respect to the assignment of a disability evaluation for the knees were essentially the same as those presently in effect.  Diagnostic Codes 5260 and 5261 are applicable to limitation of the leg.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 10 degrees. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 5261. 

VA General Counsel  Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

 Additionally, VA General Counsel  opinions provide that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability. See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98. 

However, these VA General Counsel  opinions were issued after the May 1995 Board decision, and were not applicable at that time.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)); see also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Moreover, the Veteran's argument amounts to disagreement as to how the evidence extant at the time of the May 1995 Board decision was weighed and evaluated.  Such a disagreement cannot constitute a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE").  

Further, the record at the time of the May 1995 Board decision does not undebatably establish that such separate ratings were warranted.  For example, on VA examination of the left knee in January 1991, flexion of the left knee was to 90 degrees and extension was to 0 degrees.  There was tenderness, but no fluid collection or swelling.  The scars were noted but not described.  There was no crepitus, popping, or locking of the knee on examination.  The Veteran was able to bear weight on the left leg with the knee in the extended position, but could not hop or squat.  The Veteran's carriage was erect, his posture was good, and his gait was normal.  X-rays revealed degenerative changes, osteochondritis dissecans, and questionable joint effusion.  In short, the examiner made no findings of a muscle injury, scarring, dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint, or of the symptomatic removal of semilunar cartilage sufficient for establishing ratings under the applicable diagnostic codes, including the codes pertaining to the knee and leg, muscle injuries, or scars.  

The Veteran additionally alleges that the May 1995 decision contains CUE due to the Board's failure to award SMC at the "K" or "L 1/2" rate, in addition to awarding a higher initial rating for the left knee disability.  See VBMS Entry May 29, 2015.



In Akles v. Derwinski, 1 Vet. App. 118 (1991) the Court held that VA must infer that a claim for an increased rating includes a claim for SMC as there is no requirement that a claimant veteran must specify with precision the statutory provisions or regulations under which the benefit is sought.  However, initially, even if a claim for SMC had been raised by the record, there is no final decision upon which a clear and unmistakable error claim could be based.  

Moreover, there is no basis for concluding that had the Board considered the pertinent regulations, entitlement to SMC would have been found. 

In May 1995, 38 U.S.C.A. § 1114(k) provided: if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, or has suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction, the rate of compensation therefor shall be $75 per month for each such loss or loss of use independent of any other compensation provided in subsections (a) through (j) or subsection (s) of this section but in no event to exceed $2,443 per month; and in the event the veteran has suffered one or more of the disabilities heretofore specified in this subsection, in addition to the requirement for any of the rates specified in subsections (l) through (n) of this section, the rate of compensation shall be increased by $75 per month for each such loss or loss of use, but in no event to exceed $3,426 per month.

38 U.S.C.A. § 1114(l) provided: if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance, the monthly compensation shall be $2,443.

38 U.S.C.A. § 1114(p) pertains to the Veteran's request for a "1/2" increase and  provides a "bump up"  in rates assigned.  In 1995, this provision provided: in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $3,426. In the event the veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, the Secretary shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, the Secretary shall allow the next intermediate rate, but in no event in excess of $3,426. In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, the Secretary shall allow the next intermediate rate, but in no event in excess of $3,426.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, the Secretary shall allow the next higher rate or intermediate rate, but in no event in excess of $3,426. Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned.

Given the results of the results of the January 1991 VA examination, which is consistent with the contemporaneous treatment records, the record did not establish a loss of use of one foot as required for the application of 38 U.S.C.A. § 1114(k).  The Veteran does not contend, and the record, including the VA examination report, did not establish the loss of use of both feet, one hand and one foot, blindness, that the Veteran was permanently bedridden, or that he was so helpless as to be in need of regular aid and attendance, as required for the application of 38 U.S.C.A. § 1114(l).  Similarly, the Veteran does not contend and the record did not establish blindness, deafness, the anatomical loss or loss of use of three extremities, as required for the application of 38 U.S.C.A. § 1114(p).

As indicated above, clear and unmistakable error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  In other words, even if it were assumed, arguendo, that the Board did err in failing to consider loss of use regulations, such an error would not have produced a manifestly different result to which reasonable minds could not differ since the available medical evidence of record did not undebatably show that the Veteran met the requirements for SMC under any contended provision.  CUE in the May 1995 Board decision has not been demonstrated on this basis.


March 19, 2009 Board Decision

The Veteran asserts two arguments in support of his claim that the Board's March 19, 2009 decision was clearly and unmistakably erroneous.  First, he claims the decision contained CUE for failing to award SMC at the "L 1/2" rate.  See VBMS Entry January 24, 2013.  He argues that an April 2007 VA medical report establishes his entitlement to SMC at this rate.  In the April 2007 report, the Veteran's physician stated that no effective function remained in the Veteran's left knee other than that which would equally well be served by an amputation stump at the site of election, with the use of a suitable prosthetic appliance.  VBMS Entry April 9, 2007.

SMC at the level or rate of "L" is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  The criteria for loss and loss of use of an extremity contained in paragraph (a)(2) of this section are applicable.  Id.

Paragraph (a)(2) of 38 C.F.R. § 3.350 provides that loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2).

38 C.F.R. § 3.350(f)  governs application of 38 U.S.C.A. §1114(p), which provides for a "bump up", or increase, in rates assigned.  Under 38 C.F.R. § 3.350 (f), an intermediate rate authorized by the paragraph shall be established at the arithmetic mean, rounded to the nearest dollar, between the two rates concerned.  38 C.F.R. § 3.350 (f)(1)(i) provides: anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place, shall entitle to the rate between 38 U.S.C. 1114(l) and (m) ("L 1/2").
 
The Board's March 2009 decision does not contain CUE for failing to award SMC at the "L 1/2" rate.  A review of that decision indicates that the Board considered and discussed the April 2007 report cited by the Veteran; it was not a fact unknown or not considered by the Board at the time.  See King v. Shinseki, 26 Vet. App. 433, 441   (2014).  Rather, the Veteran's argument amounts to disagreement as to how the evidence in existence at the time of the March 2009 Board decision was weighed and evaluated.  To address the argument, the Board would have to engage in reevaluating each piece of evidence of record in March 2009 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran met the requirements of 38 C.F.R. § 3.350(b) or (f)(i).  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).

Moreover, on VA examination in January 2007, for example, flexion of the left knee was to 110 degrees and extension was to 0 degrees.  Normal range of motion of the knee is to 140 degrees and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71a , Plate II.  There was no additional limitation of motion on repetitive use.  Flexion of the left hip was to 75 degrees, extension was to 30 degrees, abduction was to 45 degrees, adduction was to 25 degrees, external rotation was to 30 degrees, and internal rotation was to 40 degrees.  Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction. 38 C.F.R. § 4.71a , Plate II.  There was no additional limitation of motion on repetitive use.  There was no joint ankylosis.  The Veteran could stand for 15-30 minutes.  He could not walk more than a few yards.  The examiner concluded, "Unfortunately I am unable to confirm that the Veteran has loss of natural action of left knee and left extremity  (see ROM in joints exam) as he requested."  VBMS Entry December 8, 2006.

Given the January 2007 VA examination report alone, reasonable minds could differ on whether there was anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place, as required under 38 C.F.R. § 3.350 (f)(1)(i) to establish a rate between 38 U.S.C. 1114(l) and (m).  Additionally, the Veteran does not contend, and the record does not indicate, the loss or loss of use of both feet, or of one hand and one foot, blindness, that the Veteran was permanently bedridden, or that he was with such significant disabilities as to be in need of regular aid and attendance, as required for the application of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  The evidence at the time of the March 2009 Board decision did not undebatably show that the Veteran met the requirements for SMC under the contended provisions.  CUE in the March 2009 Board decision has not been demonstrated on this basis.

The Veteran also claims that the March 19, 2009 Board decision contains CUE for failing to assign an effective date of October 26, 2014, rather than October 26, 2015.  See VBMS Entry January 24, 2013.  The Board did not assign any effective date in the March 2009 decision.  As such, this cannot be a basis for CUE in the decision.  The effective date of October 26, 2015 was established by the RO in the April 2009 rating decision implementing the Board's award, which the Veteran did not appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (VA claimants may 

not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed rating decision).  


ORDER

The motion for revision of the May 23, 1995, Board decision on the basis of CUE is denied.

The motion for revision of the March 19, 2009, Board decision on the basis of CUE is denied.



                       ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



